 1   Joseph R. Re (SBN 134,479)
     Joe.re@knobbe.com
 2   Stephen W. Larson (SBN 240,844)
     Stephen.larson@knobbe.com
 3   Baraa Kahf (SBN 261,144)
     Baraa.kahf@knobbe.com
 4   KNOBBE, MARTENS, OLSON & BEAR, LLP
     2040 Main St., 14th Floor
 5   Irvine, CA 92614
     Telephone: (949) 760-0404/Facsimile: (949) 760-9502
 6
     Attorneys for Movant
 7   PERSONAL GENOME DIAGNOSTICS, INC.

 8   MARK G. PARNES, State Bar No. 104775
     LUKE A. LISS, State Bar No. 247520
 9   DYLAN G. SAVAGE, State Bar No. 310452
     WILSON SONSINI GOODRICH & ROSATI
10   Professional Corporation
     650 Page Mill Road
11   Palo Alto, CA 94304-1050
     Telephone: (650) 493-9300/Facsimile: (650) 565-5100
12   Email: mparnes@wsgr.com
     lliss@wsgr.com
13   dsavage@wsgr.com

14   Attorneys for Respondents
     WILSON SONSINI GOODRICH & ROSATI
15   AND VERN NORVIEL

16                       IN THE UNITED STATES DISTRICT COURT

17                   FOR THE NORTHERN DISTRICT OF CALIFORNIA

18                                     SAN JOSE DIVISION

19

20   PERSONAL GENOME DIAGNOSTICS,                   )   Case No. 5:19-mc-80131-SVK
     INC.,                                          )
21             Movant,                              )   [Action pending in U.S. District Court for
                                                    )   the District of Delaware, Case No. 1:17-cv-
22                                                  )   01623-LPS-CJB]
     v.                                             )
23                                                  )   JOINT STIPULATION AND
     WILSON SONSINI GOODRICH &                      )   [PROPOSED] ORDER TO ADOPT
24   ROSATI, AND VERN NORVIEL,                      )   SPECIAL MASTER’S AMENDED
                                                    )   REPORT AND
25                 Respondents.                     )   RECOMMENDATIONS
                                                    )
26                                                  )   Hon. Susan van Keulen

27

28


               Joint Stipulation to Adopt Special Master’s Recommendations, Case 5:19-mc-80131-SVK
 1          Pursuant to Civil L.R. 7.12, Movant Personal Genome Diagnostics, Inc. (“PGDx”)
 2   and Respondents Wilson Sonsini Goodrich & Rosati (“WSGR”) and Vern Norviel
 3   (“Norviel”) (collectively, “Respondents”) respectfully submit this Joint Stipulation to adopt
 4   the Amended Report and Recommendations of Special Master Mark LeHocky.
 5          WHEREAS, on October 16, 2019, PGDx filed its motion (the “Motion”) seeking
 6   enforcement of this Court’s July 22, 2019 Discovery Order (Dkt. 14) granting in part and
 7   denying in part PGDx’s motion to compel production of documents in connection with a
 8   patent infringement case pending in the United States District Court for the District of
 9   Delaware, Case No. 1:17-cv-01623-LPS-CJB. Respondents filed their Opposition to the
10   Motion on October 30, 2019. PGDx filed its reply to the Motion on November 6, 2019.
11          WHEREAS, the Court held a hearing on the Motion on December 3, 2019.
12          WHEREAS, the Court gave the parties notice of its intent to appoint a Special Master
13   and provided the opportunity to be heard regarding this appointment (December 10, 2019
14   Order, Dkt. 33).
15          WHEREAS, the Court appointed Mark LeHocky as Special Master on December 18,
16   2019 (Dkt. 38).
17          WHEREAS, the Special Master filed his Report and Recommendations regarding
18   Respondents’ production of certain documents on February 13, 2020.
19          WHEREAS, the Special Master filed an Amended Report and Recommendations
20   regarding the same on February 14, 2020.
21          WHEREAS, the parties have agreed that the Court should adopt the Special Master’s
22   Amended Report and Recommendations.
23   ///
24

25   ///
26

27   ///
28
                                                    -1-
               Joint Stipulation to Adopt Special Master’s Recommendations, Case 5:19-mc-80131-SVK
 1             THEREFORE, IT IS HEREBY STIPULATED THAT:
 2             The parties jointly and respectfully request that the Court adopt the Amended Report
 3   and Recommendations of Special Master Mark LeHocky. Subject to the Court’s approval
 4   and convenience, the parties further agree that the hearing currently set for February 25, 2020
 5   regarding the Special Master’s Report may be vacated.
 6             IT IS SO STIPULATED.
 7                                                KNOBBE, MARTENS, OLSON & BEAR, LLP
 8
 9   Dated: February 20, 2020                By: /s/ Baraa Kahf
                                                  Joseph R. Re
10                                                Stephen W. Larson
                                                  Baraa Kahf
11
                                                  Attorneys for Movant, Personal Genome
12                                                Diagnostics, Inc.

13                                   DECLARATION OF CONSENT

14
               Pursuant to Civil L.R. 5-1(i)(3) regarding signatures, I attest under penalty of perjury
15
     that concurrence in the filing of this document has been obtained from the relevant parties
16
     hereto.
17

18

19   Dated: February 20, 2020                By: /s/ Baraa Kahf
20                                                Baraa Kahf
21
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
22

23

24

25
     Dated: February 20, 2020
26                                               Hon. Susan van Keulen
                                                 United States Magistrate Judge
27

28
                                                       -2-
                                    Joint Stipulation to Continue Hearing Date, Case 5:19-mc-80131-SVK
